UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1050



EAST TENNESSEE NATURAL GAS COMPANY,

                                                Plaintiff - Appellee,

             versus


JOHN BRADLEY LAWSON; KENT WISE; STEVEN WISE,

                                             Defendants - Appellants,

             and


2.61 ACRES IN HENRY COUNTY, VIRGINIA; LUCY
CLARK,   Commissioner of  Revenue;  UNKNOWN
OWNERS; JOHN DOE,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-02-117-4)


Submitted:    June 29, 2007                   Decided:   July 18, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Bradley Lawson, Kent Wise, Steven Wise, Appellants Pro Se.
Lela Merrell Hollabaugh; Michael Scott Mizell, WALLER, LANSDEN,
DORTCH & DAVIS, Nashville, Tennessee, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          John Bradley Lawson, Kent Wise, and Steven Wise appeal

the district court’s order awarding $19,220 to land owners in a

condemnation proceeding.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See East Tn. Natural Gas Co. v. 2.61 Acres in

Henry County, Va., No. CA-02-117-4 (W.D. Va. Dec. 7, 2004).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -